Title: To Thomas Jefferson from J. F. Marmontel, 28 November 1786
From: Marmontel, J. F.
To: Jefferson, Thomas



ce 28 9bre 1786.

Mr. Marmontel va faire passer a Mde. La Marquise de la fayette L’exemplaire de La lettre que Monsieur de Jefferson veut bien Lui confier.
Mde. Marmontel Se fait une fête d’aller Voir Monsieur de Jefferson en route, puis qu’elle ne peut esperer d’avoir L’honneur de le voir à Monticello, ce qui lui feroit encore plus de plaisir. Le bon ami Mazzei prendra jour avec elle; et Mr. Marmontel Sera certainement d’une partie si agreable. Le Mari et la femme Se reunissent pour offrir leur hommage a Monsieur De jefferson.
